        Case: 1:20-cv-00005-SA-DAS Doc #: 13 Filed: 05/29/20 1 of 2 PageID #: 55




              IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF MISSISSIPPI
                         ABERDEEN DIVISION


 LARA MANSELL                                                                        Plaintiff

 VS.                                                                 NO. 1:20-cv-005-SA-DAS

 CITY OF TUPELO, MISSISSIPPI, et al.                                                 Defendants

                                     ORDER OF DISMISSAL



       The present cause comes before the court on the parties’ joint ore tenus motion for entry of an

order of dismissal of this action as the parties have reached a settlement agreement as to all claims

raised herein. Accordingly, it is hereby ORDERED:

       That this cause is hereby Dismissed With Prejudice, with each party to bear their own costs.



       This the 29th day of May, 2020.



                                                       /s/ Sharion Aycock
                                                             UNITED STATES DISTRICT JUDGE
Case: 1:20-cv-00005-SA-DAS Doc #: 13 Filed: 05/29/20 2 of 2 PageID #: 56



                               Approved as to form:


                                CHRISTI McCoy, Esq.
                                Attorney for Plaintiff

                                By: /s/ Christi McCoy
                                Christi McCoy, Esq. (MSB No. 9986)
                                Post Office Box 1860
                                Oxford, Ms. 38655
                                Telephone: (662) 816-7251
                                Email: mccoylawfirm@gmail.com

                                CLAYTON O’DONNELL, PLLC
                                Attorneys for the Defendant City of Tupelo, Ms.

                               By: /s/ David D. O’Donnell____________________
                               David D. O’Donnell, Esq. (MSB # 3912)
                               1403 Van Buren Avenue
                               Suite 103
                               Oxford, Ms. 38655
                               (662) 234-0900
                               Email: dodonnell@claytonodonnell.com



                                  MITCHELL MCNUTT & SAMS, P.A.
                                  Attorneys for Defendant Chamila Brown



                               By: /s/ John S. Hill
                               John S. Hill, Esq. (MSB # 2415)
                               Mitchell McNutt & Sams, P.A.
                               P.O. Box 7120
                               Tupelo, Ms. 38802
                               (662) 842-3871
                               Email: jhill@mitchellmcnutt.com
